 

EXHIBIT 10.7




STOCK PURCHASE AGREEMENT







STOCK PURCHASE AGREEMENT ("this Agreement") dated as of April 5, 2016 (the
“Effective Date”), by and between Black River Petroleum Corp., a Nevada
corporation ("Purchaser"), and Alexander Stanbury, the President, Chief
Executive Officer, Secretary, Treasurer, and Chief Financial Officer of
Purchaser (the “Purchaser Executive”), parties of the first part and EMS Find,
Inc., a Nevada corporation (the “Seller”) being the controlling stockholder of
Viva Entertainment Group, Inc., a Delaware corporation (herein “Viva” or the
“Company”), Johnny Falcones, the Chief Executive Officer of the Company (the
“Viva Executive), the Company, and Steve Rubakh, the Chief Executive Officer of
Seller (the “Seller Executive”), parties of the second part.  All parties to
this Agreement are sometimes referred to herein as the “Parties”, or
individually as a “Party”.




W I T N E S S E T H:




WHEREAS, the Parties have agreed to transfer control of the Company to the
Purchaser from Seller through the purchase from the Seller by the Purchaser of
all 800 outstanding shares of stock of the Company (the “Shares”) in exchange
for an 10% promissory note in the principal amount of $100,000, due six months
from the Closing (the “Note”), which shall constitute the purchase price for the
Company to be paid by Purchaser (the “Purchase Price”); and

WHEREAS, in connection with the Closing, the Purchaser Executive shall transfer
and deliver to the Viva Executive at the Closing an aggregate of 26,629,371
shares of restricted common stock, par value $.00001 per share of the Purchaser
(“Purchaser Common Stock”) from shares of Purchaser Common Stock owned by the
Purchaser Executive in exchange for payment of $93,625 from the $130,000 of
financing arranged by the Purchaser for the acquisition of the Company (the
“Acquisition Financing Facility”); and




WHEREAS, the Seller desires to sell, and Purchaser desires to purchase, the
Shares pursuant to this Agreement.




NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE AGREEMENTS SET FORTH
HEREIN, IT IS AGREED AS FOLLOWS:




ARTICLE I




REPRESENTATIONS AND WARRANTIES OF THE SELLER




§1.

Representations and Warranties of the Seller.  The Seller represents and
warrants to, and agrees with, the Purchaser as follows:




§1.1

Authority of Seller. This Agreement has been duly authorized and executed by the
Seller and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms.




§1.2

Non-Contravention.  The execution of this Agreement by the Seller and the
consummation of the purchase of the Shares contemplated hereby will not (i)
violate any provision of the Certificate of Incorporation or by-laws of the
Seller, (ii) violate any material court or administrative order, process,
judgment or decree to which the Seller, the Company or any of their affiliates
is a party or by which any of them (or any of their respective properties or
assets) is bound or (iii) to the knowledge of the management of the Seller,
violate any provision of, or result in the acceleration of or entitle any party
to accelerate (whether after notice or lapse of time or both) any obligation
under, or result in the creation or imposition of any material lien, charge,
pledge, security interest or other encumbrance upon the property of the Company
pursuant to any provision of, any mortgage, lien, lease, agreement, license, or
instrument to which the Company is a party, except for such violation or
violations (or acceleration or creation of encumbrance, as applicable) which
would not have a material adverse effect on the financial condition, business or
results of operations of the Company.




§1.3

Consent and Approvals.  There are no authorizations, consents, approvals or
notices of any federal, state, county, local or foreign regulatory body or
official required to be obtained or given or waiting period required to expire
in order that this Agreement and the transactions contemplated hereby may be
consummated by the Seller.





1




--------------------------------------------------------------------------------




§1.4

Brokers.  The Seller has not entered into any agreement with any other party and
is not responsible for claims by any other party for brokerage or other
commissions related to this Agreement or the transactions contemplated hereby.




§1.5

Litigation.  No action, suit, proceeding or government investigation is pending,
or to the knowledge of the Seller, threatened which seeks to question, delay or
prevent the consummation of the transactions contemplated hereby.




§1.6

Ownership of the Shares.  The Shares are owned by the Seller beneficially and of
record free and clear of all liens, encumbrances and claims, and upon delivery
of the certificates representing the Shares in accordance with Section 3.1, the
Purchaser will acquire valid and freely transferable title to the Shares, free
and clear of all liens, encumbrances, restrictions, equities and claims.




§1.7

Incorporation and Qualification.  The Company was duly incorporated and is
validly existing and is in good standing under the laws of the State of Delaware
with full power and authority to own, lease and operate its properties and
assets and to carry on the business conducted by it as currently conducted. The
Company is in good standing as a foreign corporation and is duly qualified to do
business in every jurisdiction in which the ownership of its property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not have a material adverse effect on the financial
condition or business or results of operations of the Company.




§1.8

Capital Stock.  (i)

  The authorized capital stock of the Company consists of 1,000 shares of common
stock, par value $.001 per share, of which 800 are issued and outstanding; (ii)
the Shares have been duly authorized and validly issued, and are fully paid and
nonassessable; (iii) except for this Agreement, and excepting for the Seller
Executive Warrant and the Viva Executive Warrant, as defined below, there are no
existing options, warrants, calls, agreements or commitments of any character to
purchase or otherwise to receive from the Company or the Seller any of the
outstanding or authorized and unissued capital stock of the Company or any
securities of the Company convertible into or exchangeable for, or giving any
person any preemptive or other right to subscribe for or acquire, any shares of
capital stock of the Company, and no such convertible or exchangeable securities
or obligations are outstanding; (iv) the Shares are owned by the Seller
beneficially and of record are free and clear of all liens, encumbrances and
claims, and upon delivery of the certificates representing the Shares in
accordance with Section 3.1, the Purchaser will acquire valid and freely
transferable title to the Shares, free and clear of all liens, encumbrances,
restrictions, equities and claims.




§1.9

Subsidiaries.  The Company does not own, directly or indirectly, any capital
stock or other equity securities of any corporation or have any direct or
indirect equity or ownership interest in any business other than the business
conducted by it (the "Business").




§1.10

Compliance with Regulatory Requirements.  The Company has complied with all
applicable federal, state and local laws and regulations and all applicable
foreign laws and regulations relating to the Business, except, in each case, to
the extent that noncompliance would not have a material adverse effect on the
financial condition or business or results of operations of the Company.




§1.11

Litigation and Liabilities.  There are (i) no actions, suits, proceedings or
governmental investigations whatsoever against the Company, at law or in equity
or before any court, governmental department, commission, board, agency
authority or instrumentality, domestic or foreign, which are pending or, to the
knowledge of the management of the Company, threatened; (ii) the Company is not
subject to any judgment, stipulation, order, decree or agreement arising from
any such action, suit, proceeding or investigation, and (iii) no action, suit
proceeding or government investigation is pending or, to the knowledge of the
management of the Company, threatened which seeks to question, delay or prevent
the consummation of the transactions contemplated hereby.




§1.12

Properties.  The Company is not the owner of any real property.




§1.13

Real Property Leases.  The Company is not a lessee of any real property, except
as disclosed in Schedule 1.13.




§1.14

Licenses and Registrations.  The Company has all permits, governmental licenses,
registrations and approvals (collectively, "Approvals") necessary to carry on
its Business as presently conducted as required by law or the rules and
regulations of any federal, state, county or local association, corporation or
governmental agency, body, instrumentality





2




--------------------------------------------------------------------------------

or commission having jurisdiction over it, except for such Approvals the lack of
which would not have a material adverse effect on the financial condition or
business or results of operations of the Company.




§1.15

Major Contracts.  Schedule 1.15 hereto sets forth every contract or agreement,
whether oral or written, to which the Company is a party which is material to
the business of the Company.  With respect to all such contracts, and except as
set forth in Schedule 1.15, the Company is not in material breach thereof or
default thereunder and, to the knowledge of the management of the Company, there
does not exist under any such contract any event which, with the giving of
notice or the lapse of time, would constitute such a breach or default, except
for such breaches, defaults and events as to which requisite waivers or consents
have been obtained or which would not have a material adverse effect on the
financial condition or business or results of operations of the Company.




§1.16

Trademarks and Patents.  The Company has no trademarks or patents, except as
disclosed in Schedule 1.16.




§1.17

Corporate Records.  The Company has heretofore supplied to, made available or
caused to be made available, for the inspection by the Purchaser, true and
complete originals or copies of (i) the Certificates of Incorporation and
By-Laws of the Company, as amended or restated to the date of this Agreement,
and (ii) the minute books and stock records of the Company.




§1.18

Labor Matters.  The Company is not party to any labor union or collective
bargaining agreements, and the Company is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours.  




§1.19

Compliance with ERISA.  The Company has no employee benefit plans in effect.




§1.20

Absence of Material Adverse Changes.  Since the date of the Balance Sheet, there
has been no material adverse change in the financial position, results of
operations, customer or supplier relations, assets or employees of the Company
from that reflected on the balance sheet (“Balance Sheet”) included in the
financial statements of Seller at December 31, 2015.




§1.24

Indebtedness.  Other than as shown on the Balance Sheet, the Company has
incurred no (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, (ii) indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by the Company (even though the rights and remedies of the Seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (iii) obligations under leases which shall have been
or should be, in accordance with generally accepted accounting principles,
recorded as capital leases in respect of which the Company is liable as lessee.




ARTICLE II




REPRESENTATIONS OF PURCHASER




§2

Representations and Warranties of the Purchaser.  The Purchaser represents and
warrants to, and agrees with, the Seller as follows:




§2.1

Incorporation and Authority.  The Purchaser has been duly incorporated, is
validly existing and is in good standing under the laws of Nevada, has the full
power and authority to enter into this Agreement and to consummate the
transactions herein contemplated and otherwise carry out its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
the Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms.




§2.2

Non-Contravention.  The execution and delivery of this Agreement by the
Purchaser and the consummation of the purchase of the Shares and the
transactions contemplated hereby will not (i) violate any provision of the
certificate of incorporation or by-laws of the Purchaser, (ii) violate any
material court or administrative order, process, judgment or decree to which
either the Purchaser or its affiliates is a party or by which any of them (or
any of their respective properties or assets) is bound or (iii) to the knowledge
of the management of the Purchaser, violate any provision of, or result in the
acceleration of or entitle any party to accelerate (whether after notice or
lapse of time or both) any obligation under, or result in the acceleration of or
entitle any party to accelerate (whether after notice or lapse of time or both)
any obligation under, or result in the creation or imposition of any material
lien, charge, pledge,





3




--------------------------------------------------------------------------------

security interest or other encumbrance upon the property of the Purchaser or its
affiliates pursuant to any provision of, any mortgage, lien, lease, agreement,
license, or instrument, except for such violation or violations (or acceleration
or creation of encumbrance, as applicable) which would not have a material
adverse effect on the consummation of the transactions contemplated hereby.




§2.3

Consents and Approvals.  There are no authorizations, consents, approvals or
notices of any federal, state, county, local or foreign regulatory body or
official required to be obtained or given or waiting period required to expire
in order that this Agreement and the transactions contemplated hereby may be
consummated by the Purchaser.




§2.4

Brokers.  The Purchaser has not entered into any agreement with any other party
and is not responsible for claims by any other party for brokerage or other
commissions related to this Agreement or the transactions contemplated hereby.




§2.5

Litigation.  No action, suit, proceeding or government investigation is pending
or, to the knowledge of the Purchaser, threatened which seeks to question, delay
or prevent the consummation of the transactions contemplated hereby.




§2.6

Securities Act of 1933.  The Purchaser is acquiring the Shares solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof.  The Purchaser acknowledges that the Shares are not
registered under the Securities Act of 1933, as amended, and that the Shares may
not be transferred or sold except pursuant to the registration provisions of
such Act or pursuant to an applicable exemption therefrom and in accordance with
state securities laws and regulations as applicable.  The Purchaser has
sufficient knowledge and experience in investing in and operating businesses
similar to the Company's so as to be able to evaluate the risks and merits of
its investment in the Company and it is able financially to bear the risks
thereof.




§2.7

Separate Counsel. Purchaser represents and acknowledges that it has not been
represented by Michael Paige Law PLLC or Jackson & Campbell, P.C. in connection
with this Agreement and has been advised by its own counsel.




ARTICLE III




SALE OF SHARES; CLOSING




§3.1

Sale of Shares.  Subject to the terms and conditions herein stated, Purchaser,
Seller, the Seller Executive, the Buyer Executive and the Viva Executive agree
to the following deliveries and transactions at the Closing:

(a)

Seller shall transfer, sell and assign to Purchaser a certificate for the 800
Shares, representing all of the issued and outstanding shares of common stock of
the Company, said certificate representing the Shares shall be duly endorsed in
blank, or accompanied by stock powers duly executed in blank, by the Seller
transferring the same, with all necessary transfer tax and other revenue stamps,
acquired at the Seller’ expense, affixed and cancelled and deliver to Purchaser
an assignment in the form of Exhibit A hereto; and

(b)

The Purchaser Executive shall, upon receipt of payment of $93,625 from the
Acquisition Financing Facility arranged by the Company further transfer and
deliver 26,629,371 shares (the “Control Block Shares”) of restricted Purchaser
Common Stock held by the Purchaser Executive, which Control Block Shares shall
be assigned and transferred to the Viva Executive and/or to the persons and/or
entities in the respective names and denominations specified by the Viva
Executive; and

(c)

the Purchaser shall issue to Seller a six-month promissory note in the principal
amount of $100,000, bearing interest at the rate of 10% per annum, payable to
Seller in principal payments of $50,000, $25,000 and $25,000, respectively, each
such payment to be paid out of the first proceeds of each of the first three
tranches of external financing from LG Capital Funding, LLC received by the
Company following the Closing (substantially in the form of Exhibit B hereto,
the “Note)

(d)

at the Closing the two outstanding common stock purchase warrants to purchase
shares of common stock of the Company held by the Seller Executive (the “Seller
Executive Warrant”) and by the Viva Executive (the “Viva Executive Warrant”)
shall be cancelled;

(e)

at the Closing, the Employment Agreement between the Company and the Viva
Executive and the director engagement agreement between the Seller and the Viva
Executive shall be terminated by the





4




--------------------------------------------------------------------------------

parties thereto, the Viva Executive shall resign as a director of the Seller,
and the Viva Executive shall assign to Seller for cancellation or further
transfer the common stock purchase warrant to purchase common stock of the
Seller held by the Viva Executive.

(f)

at or prior to the Closing, the Purchaser Executive shall appoint the Viva
Executive as a director of the Purchaser, and as the Chief Executive Officer of
the Purchaser, and the employment agreement of the Purchaser Executive with
Purchaser shall be terminated by the Seller’s Board of Directors.  On the fifth
business day following the Closing, the term of the Purchaser Executive as a
member of the Board of Directors of Purchaser shall terminate; Purchaser
executive shall furnish Seller with his written resignation confirming his
resignation from all offices and as a director of Purchaser.




§3.2

Closing.  The sale referred to in Section 3.1 shall take place at 10:00 A.M. at
the offices of Szaferman Lakind Blumstein & Blader, PC., 101 Grovers Mill Road,
Lawrenceville, NJ 08648, on April 1, 2016, or at such other time and date (not
later than April 15, 2016) as the parties hereto shall by written instrument
designate (the "Closing").  Such time and date are herein referred to as the
"Closing Date".




ARTICLE IV




COVENANTS OF THE PARTIES




§4.1

Conduct of Business of the Company.  During the period from the date of this
Agreement to the Closing Date, Seller shall cause the Company to conduct its
operations only according to its ordinary and usual course of business and to
use its best efforts to preserve intact its business organization, keep
available the services of its officers and employees and maintain satisfactory
relationships with licensors, suppliers, distributors, clients and others having
business relationships with the Company.  Prior to the Closing Date and except
as may be first approved by the Purchaser or as is otherwise permitted or
required by this Agreement, Seller will cause (a) the Company's Certificate of
Incorporation and By-Laws to be maintained in their respective forms as on the
date of this Agreement, (b) the Company to refrain from entering into any
contract or commitment except contracts in the ordinary course of business, and
(c) the Company to refrain from making any withdrawals from any of its bank
accounts other than in the ordinary course of business and from any change
affecting any bank, safe deposit or power of attorney arrangements of the
Company.  




§4.2

Exclusive Dealing.  During the period from the date of this Agreement to the
Closing Date, Seller shall not, and shall cause the Company to refrain from
taking any action to, directly or indirectly, encourage, initiate or engage in
discussions or negotiations with, or provide any information to, any
corporation, partnership, person, or other entity or group, other than the
Purchaser, concerning any purchase of the Shares or any merger, sale of
substantial assets or similar transaction involving the Company.




§4.3

Review of the Company.  Purchaser may, prior to the Closing Date, through its
representatives, review the properties, books and records of the Company and its
financial and legal condition as it deems necessary or advisable to familiarize
itself with such properties and other matters; such review shall not, however,
affect the representations and warranties made by Seller.  The Seller shall
cause the Company to permit Purchaser and its representatives to have, after the
date of execution hereof, full access to the premises and to all the books and
records of the Company and to cause the officers of the Company to furnish
Purchaser with such financial and operating data and other information with
respect to the business and properties of the Company as Purchaser shall from
time to time reasonably request.  In the event of termination of this Agreement,
Purchaser shall keep confidential any material information obtained from Seller
or the Company concerning the Company's properties, operations and business
(unless readily ascertainable from public or published information or trade
sources) until the same ceases to be material (or becomes so ascertainable) and
shall return to the Company all copies of any schedules, statements, documents
or other written information obtained in connection therewith.




§4.4

Closing Costs.  Seller shall be responsible for all legal and accounting costs
incurred by the Parties in connection with the Closing of the purchase and sale
of the Company provided for in this Agreement.




ARTICLE V




CONDITIONS TO PURCHASER'S OBLIGATIONS








5




--------------------------------------------------------------------------------



§5

Conditions to Purchaser's Obligations.  The purchase of the Shares by Purchaser
on the Closing Date is conditioned upon receipt by Purchaser of the documents
listed in Sections 5.1 through 5.5, evidenced by an Officer’s Certificate in the
form of Exhibit C hereto, and compliance with Section 5.6.




§5.1

No Material Adverse Change.  Prior to the Closing Date, there shall be no
material adverse change in the assets or liabilities, the business or condition,
financial or otherwise, the results of operations, or prospects of the Company,
whether as a result of any legislative or regulatory change, revocation of any
license or rights to do business, fire, explosion, accident, casualty, labor
trouble, flood, drought, riot, storm, condemnation or act of God or other public
force or otherwise, and Seller shall have delivered to Purchaser a certificate,
dated the Closing Date, to such effect.




§5.2

Truth of Representations and Warranties.  The representations and warranties of
Seller contained in this Agreement or in any Schedule delivered pursuant hereto
shall be true and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
and Seller shall have delivered to Purchaser on the Closing Date a certificate,
dated the Closing Date, to such effect.




§5.3

Performance of Agreements.  Each and all of the agreements of Seller to be
performed on or before the Closing Date pursuant to the terms hereof shall have
been duly performed, and Seller shall have delivered to Purchaser a certificate,
dated the Closing Date, to such effect.




§5.4

No Litigation Threatened.  No action or proceedings shall have been instituted
or, to the best knowledge, information and belief of Seller, shall have been
threatened before a court or other government body or by any public authority to
restrain or prohibit any of the transactions contemplated hereby, and Seller
shall have delivered to Purchaser a certificate, dated the Closing Date, to such
effect.




§5.5

Assignment of Receivables. Seller shall execute and deliver to Purchaser a Bill
of Sale and Assignment and Assumption Agreement in the form attached as Exhibit
B assigning and transferring to Purchaser all receivables or debt obligations of
the Company owing to or held by the Company at the Effective Date.




§5.6

Proceedings.  All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
satisfactory in form and substance to Purchaser and its counsel, and Purchaser
shall have received copies of all such documents and other evidences as it or
its counsel may reasonably request in order to establish the consummation of
such transactions and the taking of all proceedings in connection therewith.




ARTICLE VI




CONDITIONS TO SELLER’S OBLIGATIONS




§6

Conditions to Seller’s Obligations.  The sale of the Shares by Seller on the
Closing Date is conditioned upon compliance by Purchaser with Section 6.1 and
6.2.




§6.1

Truth of Representations and Warranties.  The representations and warranties of
Purchaser contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of such date.




§6.2

Proceedings.  All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to Seller and their counsel.




ARTICLE VII




SURVIVAL OF REPRESENTATIONS; INDEMNITY




§7.1

Survival of Representations.  The respective representations and warranties of
Seller and Purchaser contained in this Agreement or in any Schedule delivered
pursuant hereto shall survive the purchase and sale of the Shares contemplated
hereby.








6




--------------------------------------------------------------------------------



§7.2

Indemnification of Purchaser.  




(a)

Subject to the limitations hereinafter set forth, Seller shall indemnify and
save Purchaser and each of its shareholders and affiliates, harmless from,
against, for and in respect of:




(i)

any and all damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances and reasonable costs and
expenses suffered, sustained, incurred or required to be paid by any indemnified
party because of (A) the claims of any broker or finder engaged by Seller; (B)
the material untruth, inaccuracy or breach of any representation, warranty,
agreement or covenant of Seller contained in or made in connection with this
Agreement or any Schedule hereto; and




(ii)

all reasonable costs and expenses (including, without limitation, attorney's
fees, interest and penalties) incurred by any indemnified party in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 7.2.




(b)

The indemnification provided for in subparagraph (a)(i)(B) of this Section shall
relate to damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances, and reasonable costs and
expenses in excess of One Thousand Dollars ($1,000), unless such matter or item
is provided for or reserved against in the Company's financial statements
described in Section 1.10; provided, however, that any such damages, losses,
settlement payments, obligations, liabilities, claims, actions or causes of
action, encumbrances and reasonable costs and expenses shall be net of any
undisclosed, tangible assets of the Corporation not set forth in the Balance
Sheet (excluding any revaluation of present assets), plus any tax benefit
enjoyed by the Purchaser or the Company because of the payment or accrual of any
amount giving rights to any claim for indemnification hereunder.




§7.3

Indemnification of Seller.  




(a)

Purchaser shall indemnify and save Seller harmless from, against, for and in
respect of:




(i)

any and all damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances and reasonable costs and
expenses suffered, sustained, incurred or required to be paid by Seller because
of (A) the claims of any broker or finder engaged by Purchaser; or (B) the
untruth, inaccuracy or breach of any representation, warranty, agreement or
covenant of Purchaser contained in or made pursuant to this Agreement; and




(ii)

all reasonable costs and expenses (including, without limitation, attorney's
fees, interest and penalties) incurred by Seller in connection with any action,
suit, proceeding, demand, assessment or judgment incident to any of the matters
indemnified against in this Section 7.3.




(b)

The indemnification provided for in subparagraph (a)(i)(B) of this Section shall
relate to damages, losses, settlement payments, obligations, liabilities,
claims, actions or causes of action, encumbrances, and reasonable costs and
expenses in excess of One Thousand Dollars ($1,000).  




§7.4

Rules Regarding Indemnification




(a)

The obligations and liabilities of each indemnifying party hereunder with
respect to claims resulting from the assertion of liability by the other party
or third parties shall be subject to the following terms and conditions:




(i)

The indemnified party shall give prompt written notice to the indemnifying party
of any claim which might give rise to a claim by the indemnified party against
the indemnifying party based on their indemnity agreements contained in Sections
7.2 and 7.3 hereof, stating the nature and basis of said claims and the amounts
thereof, to the extent known.




(ii)

In the event any such action, suit or proceeding is brought against the
indemnified party, with respect to which the indemnifying party may have
liability under the indemnity agreements contained in Sections 7.2 and 7.3
hereof, the action, suit or proceeding shall, upon the written acknowledgement
by the indemnifying party that it is obligated to indemnify under such indemnity
agreement, be defended (including all proceedings on appeal or for review which
counsel for the indemnified party shall deem appropriate) by the indemnifying
party.  The indemnified party shall have the right to employ its own counsel in
any such case, but the fees and expenses of such counsel shall be at the





7




--------------------------------------------------------------------------------

indemnified party's own expense unless (A) the employment of such counsel and
the payment of such fees and expenses both shall have been specifically
authorized by the indemnifying party in connection with the defense of such
action, suit or proceeding, or (B) such indemnified party shall have reasonably
concluded and specifically notified the indemnifying party that there may be
specific defense available to it which are different from or additional to those
available to the indemnifying party or that such action, suit or proceeding
involves or could have an effect upon matters beyond the scope of the indemnity
agreements contained in Sections 7.2 and 7.3 hereof, in any of which events the
indemnifying party, to the extent made necessary by such defense, shall not have
the right to direct the defense of such action, suit or proceeding on behalf of
the indemnified party.  In such case only that portion of such fees and expenses
reasonably related to matters covered by the indemnity agreements contained in
Sections 7.3 and 7.4 hereof shall be borne by the indemnifying party.  The
indemnified party shall be kept fully informed of such action, suit or
proceeding at all stages thereof whether or not it is so represented.  The
indemnifying party shall make available to the indemnified party and its
attorneys and accountants all books and records of the indemnifying party
relating to such proceedings or litigation and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.




(b)

The indemnified party shall not make any settlement of any claims without the
written consent of the indemnifying party, which consent shall not be
unreasonably withheld or delayed.




(c)

Except as herein expressly provided, the remedies provided in Sections 7.2
through 7.4 hereof shall be cumulative and shall not preclude assertion by any
party of any other rights or the seeking of any other rights or remedies against
any other party hereto.




ARTICLE VIII




FURTHER AGREEMENTS OF SELLER AND PURCHASER




§8.1

Publicity.  Seller and Purchaser shall cooperate with each other in the
development and distribution of all news releases and other public information
disclosures relating to the transactions contemplated by this Agreement and any
material transactions incident thereto.  Neither Seller nor Purchaser will
promulgate any such release or make any other public disclosure without the
prior written consent of the other.  This paragraph shall not, however, restrict
disclosure of information that a party's counsel deems necessary to maintain
compliance with and to prevent violation of applicable federal or state law.




ARTICLE IX




MISCELLANEOUS




§9.1

Expenses.  The parties hereto shall pay all of their own expenses relating to
the transactions contemplated by this Agreement, including, without limitation,
the fees and expenses of their respective counsel and financial advisers.




§9.2

Governing Law.  The interpretation and construction of this Agreement, and all
matters relating hereto, shall be governed by the laws of the State of Florida.




§9.3

"Person" Defined.  "Person" shall mean and include an individual, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization and a
government or other department or agency thereof.




§9.4

Captions.  The Article and Section captions used herein are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Agreement.




§9.5

Notices.  Any notice or other communications required or permitted hereunder
shall be sufficiently given if delivered in person or sent by courier or by
registered or certified mail, postage prepaid, addressed as follows:  If to
Purchaser, to Purchaser at 424 Church Street, Suite 2000, Nashville, TN 37219,
Attention: Chief Executive Officer;  and, if to Seller, to Seller at 73 Buck
Road, Suite 2, Huntingdon Valley, PA 19006, Attention: Chief Executive Officer,
or such other address as shall be furnished in writing by any such party, and
such notice or communication shall be deemed to have been given as of the date
so delivered, sent by courier or mailed.








8




--------------------------------------------------------------------------------



§9.6

Parties in Interest.  This Agreement may not be transferred, assigned, pledged
or hypothecated by any party hereto, other than by operation of law.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.




§9.7

Counterparts.  This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument.




§9.8

Entire Agreement.  This Agreement, including the other documents referred to
herein which form a part hereof, contains the entire understanding of the
Parties hereto with respect to the subject matter contained herein and therein.
 This Agreement supersedes all prior agreements and understandings between the
Parties with respect to such subject matter.




§9.9

Amendments.  This Agreement may not be changed orally, but only by an agreement
in writing signed by all of the Parties hereto.  Any provision of this Agreement
can be waived, amended, supplemented or modified by written agreement of the
Parties.




§9.10

Severability.  In case any provision in this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof will not in any way be affected or impaired thereby.




§9.11

Termination of Agreement.  All parties hereto agree to use their best efforts to
fulfill the requirements of Articles V and VI as soon aS practicable.  If any
precondition to the completion of the transactions contemplated hereby is not
fulfilled on or prior to April 15, 2016, this Agreement shall be null and void
and have no further effect.







IN WITNESS WHEREOF, the Purchaser has caused its corporate name to be hereunto
subscribed by its officer thereunto duly authorized, and Seller have executed
this Agreement, all as of the day and year first above written.




PURCHASER: BLACK RIVER PETROLEUM CORP.




        /s/ Johnny Falcones

By: ______________________

Title: Chief Executive Officer




SELLER: EMS FIND, INC.




        /s/ Steve Rubakh

By: ________________________

Title: Chief Executive Officer




VIVA ENTERTAINMENT GROUP, INC.




       /s/ Johnny Falcones

By: ________________________

Title: Chief Executive Officer




      /s/ Alexander Stanbury

_____________________________

Alexander Stanbury




     /s/ Johnny Falcones

______________________________

Johnny Falcones




     /s/ Steve Rubakh

_______________________________

Steve Rubakh





9




--------------------------------------------------------------------------------

EXHIBIT A




BILL OF SALE AND ASSIGNMENT




This BILL OF SALE AND ASSIGNMENT, made as of the ___ day of April, 2016, from
EMS Find, Inc., a Nevada corporation (hereinafter referred to as "Assignor"), to
Black River Petroleum Corp, a Nevada corporation (hereinafter referred to as
"Assignee");




WITNESSETH:

WHEREAS, by Agreement dated as of April 1, 2016, between Assignor and Assignee,
Assignor agreed to convey to Assignee the assets of Viva Entertainment Group,
Inc., and Assignee agreed to assume all liabilities, debts and obligations of
said Viva Entertainment Group, Assignor, for the considerations set forth in
said Agreement, and agreed to execute and deliver to Assignee all instruments
necessary or convenient to convey such to Assignee; and




WHEREAS, it is the desire of Assignor and Assignee that Assignor shall execute
and deliver this instrument to Assignee for the purpose of more effectually
selling, assigning, transferring, delivering and conveying to Assignee
Assignor's estates, rights, titles, interests, claims and demands in, to and
under the property and assets hereinafter described or referred to;




NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS THAT, for and in consideration of
the premises and other good and valuable considerations, the receipt whereof is
hereby acknowledged, and intending to be legally bound hereby, Assignor has
sold, assigned, transferred, conveyed, delivered and set over, and by these
presents does hereby sell, assign, transfer, convey, deliver and set over to
Assignee, its successors and assigns, forever, all estates, rights, titles,
interests, claims and demands of Assignor in and to the assets of Assignor
listed in Exhibit A attached hereto and made a part hereof.




Nothing in this Bill of Sale and Assignment contained shall be construed as an
attempt hereby to assign any contract, claim, demand or right which is
nonassignable or which an attempt to assign would in any way impair, or as an
attempt to transfer any property, right or interest in case such transfer would
be invalid for any cause, but Assignor covenants and agrees to hold the same in
trust for the sole use and benefit of Assignee and to account to Assignee
therefore, and to take any such steps as may be in Assignor's power to validate
the transfer of any property, right or interest and the assignment of any such
contract, claim, demand or right not now transferable or assignable.




In order, however, that the full value of every such property, contract, claim,
demand or right may be realized by and for the benefit of Assignee, its
successors and assigns, Assignor covenants and agrees with Assignee that
Assignor, its successor or successors, will at the request or under the
direction of Assignee, in the name of Assignee or otherwise as Assignee shall
specify and as shall be provided by law, take all such action and do or cause to
be done all such things as shall in the opinion of Assignee be necessary or
proper to enforce every such contract, claim, demand or right and to facilitate
the collection of the money due and payable and to grow due and payable in and
under every such contract and in respect of such claim, demand or right; and
Assignor does hereby covenant to pay and deliver to Assignee, its successors and
assigns, all money or other things of value collected and paid to Assignor or to
its successor or successors in respect of every such contract, claim, demand or
right; Assignee by its acceptance hereof agrees that all costs and expenses of
all actions so taken and of all things so done or caused to be done at the
request of Assignee shall be borne and paid by Assignee and that Assignee will
hold harmless Assignor from any claims which may be made against Assignor for
anything that it shall do or cause to be done at the request of Assignee in
respect of any such contract, claim, demand or right.




Assignor does hereby constitute and appoint Assignee, its successors and
assigns, Assignor's true and lawful attorney or attorneys, with full power of
substitution, for it and in its name, place and stead or otherwise, but on
behalf of and for the benefit of Assignee, its successors and assigns, to demand
and receive from time to time an and all property and assets, real, personal and
mixed, tangible and intangible, hereby sold, assigned, transferred, conveyed and
set over, or intended so to be, and to give receipts and releases for and in
respect of the same and any part thereof, and from time to time to institute and
prosecute in the name of Assignor or otherwise, but at the expense and for the
benefit of Assignee, its successors and assigns, any and all proceedings at law,
in equity or otherwise, which Assignee, its successors or assigns, may deem
proper in order to collect, assert or enforce any claims, rights or title of any
kind in and to the properties, assets and business hereby sold, assigned,
transferred, conveyed and set over, or intended so to be, and to defend and
compromise any and all actions, suits or proceedings in respect of any of said
properties, assets, and





10




--------------------------------------------------------------------------------

business, and to do any and all such acts and things in relation thereto as
Assignee, its successors or assigns, shall deem advisable; Assignor hereby
declaring that the appointment hereby made and the powers hereby granted are
coupled with an interest and are and shall be irrevocable by Assignor in any
manner or for any reason.




Assignor does hereby covenant and agree with Assignee, its successors and
assigns, that Assignor will do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered to Assignee, its successors and
assigns, any and all such further deeds, acts, transfers, assignments,
instruments, conveyances, powers of attorney and assurances, as Assignee may
demand for the better assuring, conveying and confirming unto Assignee, its
successors and assigns, all and singular the properties, assets and business
hereby sold, assigned, transferred, conveyed and set over.




In case for any reason Assignee shall not be authorized or qualified to receive
an specific property, contract, claim, demand or right owned by Assignor and
hereby sold, assigned, transferred, conveyed and set over, or intended so to be,
Assignor further covenants to execute and deliver appropriate deeds, acts,
transfers, assignments, instruments and conveyances of any such property, claim,
contract, demand or right now owned by Assignor when and as Assignee shall be
authorized or qualified to receive the same.




This Bill of Sale and Assignment and the covenants and agreements herein
contained shall be binding upon Assignor, its successors and assigns.




IN WITNESS WHEREOF, Assignor has executed this Bill of Sale and Assignment by
its officer hereunto duly authorized as of the day and year first above set
forth.




EMS FIND, INC.







By: _____________________




Exhibit A to Bill of Sale and Assignment




All assets, receivables or debt obligations of Viva Entertainment Group, Inc.
owing to or held by EMS Find, Inc. at April 1, 2016.





11




--------------------------------------------------------------------------------




EXHIBIT B




BLACK RIVER PETROLEUM CORP.




PROMISSORY NOTE




$100,000
                                                                                        
    April  5, 2016




FOR VALUE RECEIVED, BLACK RIVER PETROLEUM CORP., a Nevada corporation
(hereinafter called “Borrower” or the “Company”), hereby promises to pay to EMS
Find, Inc. (“Holder”), or order, the sum of One Hundred Thousand ($100,000)
Dollars, with interest accruing at the annual rate of ten (10.0%) percent, on
September 30, 2016 (the “Maturity Date”).  







The following terms shall apply to this Note:




ARTICLE I




PAYMENT RELATED PROVISIONS




1.1

Payment Grace Period.  The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period a default
interest rate of fifteen (15.0%) percent per annum shall apply to the amounts
owed hereunder calculated from the date of the default. In no event shall the
rate of interest calculated hereunder exceed the maximum amount allowed by law
and automatically shall be reduced to such maximum amount.




1.2

Interest Payments.  Borrower shall pay interest on the outstanding principal
amount of this Note on the Maturity Date. The principal amount of this Note plus
any accrued and unpaid interest shall be collectively referred to herein as the
“Debt.”




1.3

Repayment.  This Note shall be repaid in installments of $50,000, $25,000 and
$25,000, respectively, from the first proceeds of each of the first three
drawdowns from the Borrower’s loan financing with LG Capital Funding, LLC.  If
the Borrower’s loan financing specified in the preceding sentence does not
provide adequate funds to pay the principal and accrued interest on this Note,
Borrower shall continue to be obligated to repay the unpaid principal amount of
this Note, in accordance with the terms hereof.  




ARTICLE II




EVENTS OF DEFAULT




The occurrence of any of the following events of default (each, an "Event of
Default") shall, at the option of the Holder hereof, make all sums or principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, all without demand, presentment or
notice, or grace period, all of which hereby are expressly waived, except as set
forth below:




2.1

Failure to Pay Principal or Interest.  The Borrower fails to pay any installment
of principal or interest hereon when due and such failure continues for a period
of ten (10) days.




2.2

Breach of Covenant.  The Borrower breaches any covenant or other term or
condition of this Note and such breach continues for a period of ten (10) days
after written notice to the Borrower from the Holder.




2.3

Breach of Representations and Warranties.  Any representation or warranty of the
Borrower made in any agreement, statement or certificate given in writing
pursuant hereto or in connection herewith shall be false or misleading in any
material respect.








12




--------------------------------------------------------------------------------



2.4

Receiver or Trustee.  The Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business; or such a receiver
or trustee shall otherwise be appointed.




2.5

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings or relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower.







ARTICLE III




REPRESENTATIONS BY HOLDER




Holder represents and warrants to Borrower as follows:




3.1

 To the best of his knowledge, Holder has received and examined all information,
including financial statements, of or concerning Borrower which Holder considers
necessary to making an informed decision regarding this Note. In addition,
Holder has had the opportunity to ask questions of, and receive answers from,
the officers and agents of Borrower concerning Borrower and to obtain such
information, to the extent such persons possessed the same or could acquire it
without unreasonable effort or expense, as Holder deemed necessary to verify the
accuracy of the information referred to herein.




3.2

The Holder acknowledges and understands that (i) the proceeds of this Note will
not be sufficient to provide Borrower with the necessary funds to achieve its
current business plan; (ii) the Borrower does not have sufficient cash available
to repay this Note; (iii) this Note will not be guaranteed, (iv) Holder bears
the economic risk of never being repaid on this Note; and (v) the Borrower may
use the proceeds of this Note to satisfy past payables. The Holder has such
knowledge and experience in financial and business matters that the Holder is
capable of evaluating the merits and risks of the Holder’s investment in this
Note.




3.3

The Holder hereby certifies that Holder is an "Accredited Investor" (as that
term is defined by Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”)).




3.4

Holder is acquiring this Note for its own account, for investment purposes only,
and not with a view to the resale or distribution of all or any part thereof.




3.5

Holder acknowledges that this Note (a) has not been registered under applicable
securities laws, (b) will be a "restricted security" as defined in applicable
securities laws, (c) has been issued in reliance on the statutory exemptions
from registration contemplated by applicable securities laws based (in part) on
the accuracy of Holder's representations contained herein, and (d) will not be
transferable without registration under applicable securities laws, unless an
exemption from such registration requirements is available.




3.6

Holder has reviewed the last Annual Report on Form 10-K filed with the SEC by
Borrower, and the Current and Quarterly Reports filed since the filing of the
last Form 10-K.




3.7

Holder has had this Note and any other documents executed in connection herewith
reviewed by its own counsel.  










ARTICLE IV




MISCELLANEOUS




4.1

Failure or Indulgency Not Waiver.  No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.





13




--------------------------------------------------------------------------------




4.2

Notices.  Any notice herein required or permitted to be given shall be in
writing and may be personally served and shall be deemed to be delivered upon
receipt or if sent by United States mail, three (3) days after being deposited
in the United States mail, certified, with postage pre-paid and properly
addressed, or if sent by fax transmission (with the original sent by certified
or registered mail or by overnight courier) and shall be deemed to have been
delivered on the day telecopied.  For the purposes hereof, the addresses and fax
numbers of the Holder and the Borrower are as set forth on the signature page
hereof.  Both Holder and Borrower may change the address and fax number for
service by service of written or fax notice to the other as herein provided.




4.3

Definition of Note.  The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.




4.4

Assignability.  This Note may not be assigned by the Borrower without the
written consent of the Holder.   This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns.




4.5

Cost of Collection.  If default is made in the payment of this Note, Borrower
shall pay the Holder hereof costs of collection, including attorneys' fees.




4.6

Governing Law.  This Note has been executed in and shall be governed by the
internal laws of the State of New York, without regard to the principles of
conflict of laws.




4.7

No Amendment.  This Note shall not be amended without the prior written consent
of the Holder.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name on
the 5th  day of April, 2016.




BLACK RIVER PETROLEUM CORP.







By:____________________________                 

Name: Johnny Falcones

Title: President & Chief Executive Officer




Address for Notices to Borrower: _________________________




Fax: _____________________




Address for Notices to Holder:




Fax: ___________











14




--------------------------------------------------------------------------------

EXHIBIT C

OFFICER’S CERTIFICATE

The undersigned, Steve Rubakh, Chief Executive Officer of EMS Find, Inc., a
Nevada corporation (the “Company”), pursuant to the Stock Purchase Agreement,
dated April 1, 2016 (the “Stock Purchase Agreement”), by and among Black River
Petroleum Corp., as Purchaser, and the Company, as Seller, and the other Parties
to the Stock Purchase Agreement hereby certifies that:

1.

He is the duly appointed Chief Executive Officer of the Company.

2.

The representations and warranties made with respect to the Company and Viva
Entertainment Group, Inc., a Delaware corporation (“Viva”), in Article I of the
Stock Purchase Agreement are true and correct in all material respects as of the
date of this Officer’s Certificate.

3.

As of the date hereof, the Company has satisfied and duly performed all of the
conditions and obligations specified in Stock Purchase Agreement to be satisfied
on or prior to the Closing Date (as defined in the Stock Purchase Agreement), or
such conditions and obligations have been waived.

4.

There has been no material adverse change in the assets or liabilities, business
or condition, financial or otherwise, the results of operations, or prospects of
Viva since October 31, 2015.

5.

No action or proceedings shall have been instituted or, to the best knowledge,
information and belief of the Company, shall have been threatened before a court
or other government body or by any public authority to restrain or prohibit any
of the transactions contemplated by the Stock Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the _____ day of April, 2016.







____________________________
Steve Rubakh

Chief Executive Officer







 

SCHEDULE 1.15

Viva Material Contracts





15


